Atkinson, Justice.
It is declared in the Code of 1910, § 1089: “Where persons are specifically taxed for keeping a billiard or pool-table, bagatelle-table, or ten-pin alley, they need not give in the value thereof.” This appeared as § 740 in the Code of 1863, and has been contained , in the several succeeding Codes, except the Code of 1933. See § 2-5005. In the Code of 1863 § 740 was a part of article 2 of “chapter 1, Taxation by the State,” under “Title VII, Public Revenue.” When properly construed, this provision of the Code was not applicable to taxation by municipal corporations, and consequently did not afford ground for exemption from ad valorem taxation of a pool-table by the City of Valdosta in the year 1932, where the city levied special taxes on the business of operating pool-tables and the owner had paid all special taxes on the business. The judge erred in overruling the demurrer to the affidavit of illegality based on the ground of exemption from municipal taxation. It is unnecessary to deal with the question of constitutionality of the statute.

Judgment reversed.


All the Justices concur.